Citation Nr: 9934715	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-51 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1983.

This appeal initially arose from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which denied the benefit 
sought on appeal.  In a decision dated in December 1997, the 
Board of Veterans' Appeals (Board) denied service connection 
for pes planus.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 1999, the parties submitted a Joint 
Motion For Remand Of The BVA Decision On Appeal And For A 
Stay Of Further Proceedings.  In an order dated in February 
1999, the Court granted the motion, and vacated the Board 
decision which had denied the benefit sought on appeal.  
[citation redacted].  A copy of the joint motion and the Court's Order have 
been incorporated into the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Competent medical evidence of record demonstrates that 
the veteran permanently and chronically aggravated his pre-
existing bilateral pes planus during military service.


CONCLUSION OF LAW

Pre-existing bilateral pes planus was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he aggravated his 
pre-existing bilateral pes planus while in the service.  He 
contends that he did not have actual pain or other symptoms 
of pes planus before his service, but has required treatment 
for pain during and after service.  As the veteran continues 
to suffer from painful pes planus, a favorable determination 
is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304, 3.306.

With regard to aggravation of a pre-existing disability, VA 
regulations provide that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.

In addition, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 C.F.R. § 3.306.

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

According to the veteran's service medical records, an 
October 1977 report of the veteran's enlistment medical 
examination indicates that the veteran had pes planus, 2nd 
degree, asymptomatic.  The report also notes L2 pes planus.  
The veteran's October 1977 report of enlistment medical 
history reflects that the veteran denied foot trouble.  

In September 1978, it was noted the veteran had had second 
degree pes planus since birth, and that he currently 
complained of pain in his feet after long periods of walking 
or standing.  The veteran was referred to podiatry for an 
evaluation and possible prescription.  

The veteran was seen by podiatry in November 1978, 
complaining that he did not have arches, and had pain only 
after long periods of standing.  He sometimes had cramping.  
The symptoms were present since entering the Army in February 
1978.  The assessment was pes planus, and the veteran was 
referred to the brace shop for polypropylene arch supports.  
A November 1978 note from the orthotic lab shows that molds 
were made from the veteran's feet for polypropylene arch 
supports.  

Treatment notes from a troop medical clinic dated in August 
1983 show that the veteran complained of flat feet that ached 
when he stood for any period of time.  The veteran also 
complained that his feet hurt more during physical training.  
He requested arch supports.  The assessment was pes planus.  
The veteran was referred to podiatry for polypropylene arch 
supports and was provided Naprosyn for pain.  

Later in August 1983, the veteran went to the orthopedic 
clinic and complained of bilateral pain upon ambulation.  He 
had medium long arches, and no edema or erythema.  There was 
tenderness upon palpation on bilateral plantar aponeuroses, 
and bilateral stance pronation.  The veteran was given a 
prescription for molded inlays and was to return as needed.  

Also in August 1983, a Physical Profile Board put the veteran 
on a T-3 L profile due to his painful feet.  The profile was 
temporary, and lasted 30 days.  He was to do no running, 
marching, or prolonged standing greater than 30 minutes 
without a 10 minute break.  The orthopedic brace shop 
fabricated and fitted the veteran molded work inlays with 
deep heel cups.   

The earliest evidence of post-service pes planus symptoms is 
dated in September 1991.  According to medical reports sent 
by Group Health Plan, the veteran complained at that time of 
pain upon prolonged standing.  The pertinent impression was 
pes planus bilaterally, and he was prescribed bilateral arch 
supports.  Another treatment note dated in September 1991 
provides an assessment of flat feet, and indicates that the 
veteran was to continue wearing arch supports, and might need 
custom made orthotics.  The veteran requested arch supports 
again in November 1991, and in March 1992 to lessen the pain 
of standing.  In April 1992, the veteran complained of 
chronic bilateral foot pain for more than eight to ten 
months.  The pain increased when the veteran stood on hard 
concrete. On physical examination, the veteran had flat feet, 
without swelling or erythema.  The impression was falling 
arches.  The plan was for the veteran to wear Rockport shoes 
and use better arch supports.  

A treatment note by a physical therapist at the Jewish 
Hospital of St. Louis dated in March 1993 states the veteran 
had been treated two or three times a week for two weeks.  
The veteran was developing tenderness in the medial arch on 
the left, along the plantar fascia.  New Balance shoes were 
recommended for better support.  Treatment records from 
Albert Moore, D.P.M., dated in March 1993 indicate that the 
veteran was assessed with pes planus.  

The veteran was provided a VA examination in July 1996, the 
report of which states that it seemed the veteran was born 
with flat feet, which began to cause discomfort in the 
service.  He continued to use shoe orthotics after the 
service, and had pain along the plantar arch when standing 
for more than an hour.  He complained more of the left foot, 
along the plantar arch and underneath the lateral malleolus.  

The veteran's gait was essentially normal, he could tiptoe 
and heel walk, and there was no problem with supination or 
pronation on either foot.  He wore shoe orthoses.  There was 
no tenderness on palpation of the plantar arches or on any 
part of the feet.  There was a mild bunion on the right, a 
little more prominent on the left.  The veteran said that he 
had been taking medication once a day for five years for 
discomfort, although he did not know the name.  The diagnosis 
was born with flat feet, complaining of discomfort along the 
plantar arch and also along the inferior margin of the 
lateral malleolus on the left when up for about an hour on 
his feet, with symptoms helped by use of shoe orthosis and 
also good tennis shoes with good support.  The report of a 
radiographic examination of the feet was negative for 
abnormality.

The veteran testified at a personal hearing in November 1996 
that when he entered the service, his pes planus was minimal.  
Since service, it has been continuous.  He stated that he did 
seek medical treatment for hypertension during the period 
1983 to 1991 from a Valerie Walker, M.D.  Apparently Dr. 
Walker did not provide any treatment for the veteran's pes 
planus.

In December 1996, the RO received correspondence from 
witnesses pertaining to the veteran's claim.  The veteran's 
wife stated that she had known him since 1976, and that he 
had never had foot problems until entering the service.  She 
reported that since service, he had often complained about 
painful feet.  The veteran's mother stated that the veteran 
had flat feet since birth, but they had never bothered him 
until he entered the service.  

In a January 1997 statement, the veteran stated that he had 
never had problems with his feet until he completed a 20 mile 
walk during basic training.  He also disagreed with the 
entrance medical examination which found pes planus. 

Based on a careful review of the record, the Board finds that 
the veteran's pes planus pre-existed service.  The report of 
the veteran's October 1977 enlistment medical examination 
indicates that the veteran had pes planus, 2nd degree, 
asymptomatic.  The Board also finds that the veteran had 
painful symptoms of pes planus in service, as shown by 
various medical reports in the veteran's service medical 
records.  There is no evidence contradicting the veteran's 
testimony that his pes planus was asymptomatic prior to 
service.

The Board also recognizes that the veteran and his witnesses 
support his claim for service connection for pes planus by 
testifying that the veteran had no symptoms before service.  
In general, while laypersons are not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or aggravation, they are indeed competent 
to describe their observations relative to a claimant's pes 
planus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case the Board finds that the veteran's testimony is 
material insofar as it shows that he felt no symptoms 
relating to pes planus prior to entering active service.  
Similarly, the Board finds that his witnesses' testimony is 
material insofar as it shows that he made no verbal 
complaints of symptoms relating to pes planus prior to 
entering active service.  

However, the veteran and his witnesses are not competent to 
provide a medical opinion that the veteran's pes planus 
underwent a permanent, chronic aggravation during his 
service.  Id.  In this regard, the Board notes that there are 
service and post-service clinical findings in the record that 
support a finding that the veteran's active service 
permanently and chronically aggravated his pes planus, other 
than normal, temporary or intermittent flare-ups on use.  
Competent (medical) evidence of record demonstrates the pes 
planus initially became symptomatic in service, and has 
continued to be symptomatic since service.  Post service 
medical records demonstrate the veteran's continued bilateral 
foot complaints requiring treatment since 1991.  The Board 
finds it noteworthy that there is no evidence of post service 
complaints or treatment for pes planus until September 1991, 
nearly eight years after the veteran's discharge from 
service.  As such, the evidence is in equipoise as to whether 
bilateral pes planus was aggravated during military service.  
With resolution of doubt in the veteran's favor, the Board 
finds the bilateral pes planus was chronically aggravated in 
service, and that, as such, service connection is warranted 
for bilateral pes planus.


ORDER

Service connection for pes planus is granted.



		
	U. R  POWELL
	Member, Board of Veterans' Appeals



 

